DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Min US Patent Application Publication No. 2017/0249036 in view of Lee et al. (Hereinafter “Lee”) US Patent Application Publication No. 2019/0181186.


a touch electrode [470 of fig. 4; touch panel having first sense and second sense electrodes, ab]; 
a touch signal line [touch input includes a sensing signal, 0027]; and 
a first terminal receiving a first power signal [1st current generator 541 of fig. 5; 0076-0077], and a second terminal coupled to the touch signal line [2nd current generator 544 of fig. 5; 0076-0077], and to output a current signal to the touch signal line based on a voltage signal of the touch electrode [output voltage based on the sensing signal and an output signal from sensing electrodes, 0017; 0026].
However, Min does not explicitly teach a driving transistor having a control terminal coupled to the touch electrode. Lee teaches a driving transistor driving transistor transmits an output current [0043-0047].
It would have been obvious to one of ordinary skill in the art to add the feature of Lee to the system of Min as an essential means to control or regulate the flow of electronic signals for the display.

Referring to claim 2, Min and Lee teach the invention substantially as claimed, further comprising at least one first switching transistor having a control terminal receiving a first control signal, a first terminal coupled to the touch electrode, and a second terminal receiving a second power signal, and configured to charge the touch electrode with the second power signal in response to the first control signal [Lee, 0006; 0028; 0042-0048; 0055].


Referring to claim 3, Min and Lee teach the invention substantially as claimed, further comprising a capacitor element having a first terminal coupled to the control terminal of the driving transistor, and a second terminal receiving a second control signal [Lee, 0006; 0028; 0042-0048; 0055].

Referring to claim 4, Min and Lee teach the invention substantially as claimed, further comprising at least one second switching transistor having a control terminal receiving a third control signal, a first terminal coupled to the touch electrode, and a second terminal receiving the second power signal, and configured to charge the touch electrode with the second power signal in response to the third control signal [Lee, 0006; 0028; 0042-0048; 0055]. 

Referring to claim 5, Min and Lee teach the invention substantially as claimed, wherein the touch circuit is provided on a display panel comprising a gate driving circuit; the first control signal, the second control signal, and the third control signal share a scan signal provided by the gate driving circuit; and a driving timing of the second control signal is earlier than that of the third control signal and later than that of the first control signal [Lee, 0039-0041]. 

Referring to claim 6, Min and Lee teach the invention substantially as claimed, wherein the touch circuit comprises: a touch electrode; a touch signal line; and a driving transistor having a control terminal coupled to the touch electrode, a first terminal receiving a first power signal, and a second terminal coupled to the touch signal line, and the driving transistor being 

Referring to claim 7, Min and Lee teach the invention substantially as claimed, further comprising a plurality of driving electrodes extending along a first direction and spaced apart from each other along a second direction, wherein: each of the driving electrodes comprises a plurality of first electrode blocks and second electrode blocks arranged alternately and spaced apart from each other; the first electrode block is used as the touch electrode; and the second electrode block is configured to provide a power signal to a driving circuit of the display panel [Min, 0013; 0027; Lee, 0075]. 

Referring to claim 8, Min and Lee teach the invention substantially as claimed, wherein a plurality of touch circuits coupled to a same one of the driving electrodes share a same touch signal line [Lee, 0020-0026; Min. 0027; 0058-0059]. 

Referring to claim 9, Min and Lee teach the invention substantially as claimed, wherein a size of each of the touch electrodes in the first direction varies in the second direction [Min, 0013; 0027; Lee, 0075]. 

Referring to claim 10, Min and Lee teach the invention substantially as claimed, comprising charging the touch electrode; converting a voltage signal of the touch electrode into a current signal by using the driving transistor; and determining a touch position according to the current signal [Min, ab; 0017-0030]. 

Referring to claim 11, Min and Lee teach the invention substantially as claimed, wherein the touch circuit comprises: a touch electrode; a touch signal line; and a driving transistor having a control terminal coupled to the touch electrode, a first terminal receiving a first power signal, and a second terminal coupled to the touch signal line, and the driving transistor being configured to output a current signal to the touch signal line based on a voltage signal of the touch electrode [Lee, 0028; Min, 0020-0027].

Referring to claim 12, Min and Lee teach the invention substantially as claimed, wherein the display panel further comprises a plurality of driving electrodes extending along a first direction and spaced apart from each other along a second direction, wherein: each of the driving electrodes comprises a plurality of first electrode blocks and second electrode blocks arranged alternately and spaced apart from each other; and the first electrode block is used as the touch electrode, and the second electrode block is configured to provide a power signal to a driving circuit of the display panel [Min, 0013; 0027; Lee, 0075]. 

Referring to claim 13, Min and Lee teach the invention substantially as claimed, wherein a plurality of touch circuits coupled to a same one of the driving electrodes share a same touch signal line [Lee, 0020-0026; Min. 0027; 0058-0059]. 

Referring to claim 14, Min and Lee teach the invention substantially as claimed, wherein a size of each of the touch electrodes in the first direction varies in the second direction {Min, 0062; Lee, 0041].

Referring to claim 15, Min and Lee teach the invention substantially as claimed, wherein the touch circuit further comprises at least one first switching transistor having a control terminal receiving a first control signal, a first terminal coupled to the touch electrode, and a second terminal receiving a second power signal, and configured to charge the touch electrode with the second power signal in response to the first control signal [Lee, 0043-0048]. 

Referring to claim 16, Min and Lee teach the invention substantially as claimed, wherein the touch circuit further comprises a capacitor element, having a first terminal coupled to the control terminal of the driving transistor, and a second terminal receiving a second control signal [Lee, 0045]. 

Referring to claim 17, Min and Lee teach the invention substantially as claimed, wherein the touch circuit further comprises: at least one first switching transistor having a control terminal receiving a first control signal, a first terminal coupled to the touch electrode, and a second terminal receiving a second power signal, and configured to charge the touch electrode with the second power signal in response to the first control signal {Lee, 0043-0048]. 

Referring to claim 18, Min and Lee teach the invention substantially as claimed, wherein the touch circuit further comprises: a capacitor element having a first terminal coupled to the control terminal of the driving transistor, and a second terminal receiving a second control signal [Lee, 0045].



Referring to claim 20, Min and Lee teach the invention substantially as claimed, further comprising a gate driving circuit [Lee, 0062-0064], wherein: the touch circuit is provided on the display panel; the first control signal, the second control signal, and the third control signal share a scan signal provided by the gate driving circuit; and a driving timing of the second control signal is earlier than that of the third control signal and later than that of the first control signal [Nin, 0019-0030; Lee, 0028; 0039-0045].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THUY N PARDO/Primary Examiner, Art Unit 2691